DETAILED ACTION
This Corrected Notice of Allowance is in response to the Printer’s Rush filed March 17, 2021.
EXAMINER’S AMENDMENT
2.	Please amend the claims as follows:
	Claim 6:  The airfoil of claim [[4]] 1 wherein the middle region extends a dimension of at least 60% of the total span of the airfoil between the root outer region and the tip outer region.
REASONS FOR ALLOWANCE
2.	Claims 1, 3, 6-17, and 19-24 are allowable over the references of record for at least the following reasons:
	Claim 1: the at least one outer region free of cooling hole outlets along the trailing edge . . . a first set of cooling holes located in the at least one outer region comprising a first outlet on the outer wall, the first outlet spaced in the chord-wise direction from the trailing edge; and a second set of cooling holes located in the middle region, having at least a portion offset from the first set of cooling holes in the span-wise direction and comprising a second outlet located in the trailing edge.  
	Claim 16: flowing a first portion of cooling fluid through a first set of cooling holes comprising a first outlet spaced in the chord-wise direction from the trailing edge along the outer wall; emitting the first portion of cooling fluid through the first outlet spaced from the trailing edge in a root region of the engine component, the root region defined by an area extending a dimension of up to 20% of the total span from the root; . .  
flowing a second portion of cooling fluid through a second set of cooling holes comprising a second outlet located in the trailing edge; and emitting the second portion of cooling fluid through the second outlet in a middle region of the airfoil separate from the root region of the engine component to cool the trailing edge.  

a middle region defined by an area between the root and the tip and radially spaced from the root by the dimension of the root outer region; and
a second set of cooling holes, separate from the first set of cooling holes, comprising a second outlet located in the trailing edge, the second set of cooling holes located in the middle region.  
The closest prior art the Liang reference.  The Liang reference fails to disclose all the features of the amended independent claims.  Furthermore, modification of the Liang reference to arrive at the language of the amended independent claims would frustrate the purpose of the Liang reference.  The Liang reference discloses trailing edge holes across the entire span of the airfoil.  If the Liang reference were modified so that the trailing edge had an area of the span that was free from trailing edge cooling holes, then the cooling properties of the design of the Liang reference would be frustrated.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747